DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the bezel includes a first cover component and a second cover component that each include a resin, 
the first cover component and the second cover component are separate from each other and correspond to two adjacent sides of the display panel in the front view, 
the second cover component being connected to an end portion of the first cover component, 
the first cover component and the second cover component each include a first conductor disposed on a surface of the front surface region facing the display panel, 
the first conductor including a first extension section that extends to a position at which the first extension section is in contact with the back frame, 
the first conductor is separate from the first cover component and the second cover component, and 
a second conductor that overlaps a joint of the first cover component and the second cover component in the front view is disposed on the molded frame, the second conductor integrally including a second extension section that extends to a position at which the second extension section is in contact with the back frame”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-5 depending from claim 1 are therefor also allowable.

Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the bezel includes a first cover component and a second cover component that are separate from each other and correspond to two adjacent sides of the display panel in the front view, 
the second cover component being connected to an end portion of the first cover component, 
the first cover component and the second cover component each include a first conductor disposed on a surface of the front surface region facing the display panel, 
the first conductor being separate from the first cover component and the second cover component and including a first extension section that extends from the surface facing the display panel to a position at which the first extension section is in contact with the back frame and passes through an inside of the U- shaped cross section of the bezel, and 
a second conductor that overlaps a joint of the first cover component and the second cover component in the front view is disposed on the molded frame, the second conductor including a second extension section that extends to a position at which the second extension section is in contact with the back frame”.  
None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841